07/25/2022



                                                                        Case Number: DA 20-0562




  IN THE SUPREME COURT OF THE STATE OF MONTANA
                   No. DA 20-0562

STATE OF MONTANA,

         Plaintiff and Appellee,

  v.

ROBERT EARL STAUDENMAYER,

           Defendant and Appellant,


                                   ORDER


          Upon consideration of Appellant’s motion for extension

of time, and good cause appearing,

       IT IS HEREBY ORDERED that Appellant is granted an

extension of time to and including August 31, 2022, within which

to prepare, file, and serve Appellant’s Reply brief on appeal.

       No further extensions will be granted.




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                   July 25 2022